Exhibit 99.1 Contact: Richard S. Lindahl Chief Financial Officer 1919 North Lynn Street (571) 303-6956 Arlington, Virginia 22209 c/o June Connor www.cebglobal.com CEB REPORTS SECOND QUARTER RESULTS AND UPDATES 2016 GUIDANCE ARLINGTON, Va. – July 26, 2016 – CEB Inc. (“CEB” or “Company”) (NYSE: CEB), a best practice insight and technology company, today announced financial results for the second quarter ended June 30, 2016. HIGHLIGHTS – SECOND QUARTER 2016 · Revenue of $242.6 million (an increase of 4.6%); Adjusted revenue of $251.1 million (an increase of 7.9%) · Net income of $7.7 million (a decrease of 66.6%); Adjusted net income of $31.5 million (a decrease of 4.0%) · Adjusted EBITDA of $64.5 million (an increase of 6.9%); Adjusted EBITDA margin of 25.7% · Diluted earnings per share of $0.24 (a decrease of 65.2%); Non-GAAP diluted earnings per share of $0.97 (no change) · Completed acquisition of Evanta on April 29, 2016 “Our focus in the second quarter remained squarely on delivering great customer impact and setting up for stronger outcomes in the second half and beyond. Current events in the economy and society create an unusual opportunity for us to help our clients and members, and we are working hard to deliver impact,” said Tom Monahan, CEB Chairman and CEO. “You can see the result in this quarter: organic bookings growth improved modestly to the low single-digits, our CEB Events group came out of the gates quickly following the Evanta acquisition, and we delivered solid results in quarterly revenue and Adjusted EBITDA. We enter the third quarter with a great team on the field and our eyes on sharp execution amid the continued volatility of the current environment.”
